Exhibit 10.2
FENTURA FINANCIAL, INC.
STOCK APPRECIATION RIGHTS AGREEMENT
     THIS STOCK APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is entered into
as of February      , 2011, by and between Fentura Financial, Inc., a Michigan
corporation (the “Company”),                      (the “Participant”).
     WHEREAS, this Agreement evidences an award of Stock Appreciation Rights
pursuant to the Fentura Financial, 1996 Stock Option Plan.
     NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Grant of SARs. Subject to the restrictions and other conditions set
forth herein, the Board of Directors of the Company (the “Board”) hereby grants
to the Participant 5,000 stock appreciation rights (“SARs”) on February 24, 2011
(the “Grant Date”) entitling the Participant to receive a cash payment on the
SAR Payment Date (as defined below). The term “SAR Payment Date” shall mean the
date or dates as of which the Company shall make a cash payment to the
Participant. The first SAR Payment Date shall be the latest of February 24,
2014, the third anniversary of the Grant Date, the date on which the Company’s
wholly owned subsidiary, The State Bank (the “Bank”), is no longer subject to
the terms, conditions and restrictions of the consent order dated December 31,
2009, to which the Bank and the FDIC are parties, and the date on which the
Company is no longer subject to the terms, conditions and restrictions of the
agreement between the Company and the Federal Reserve Board, effective
November 4, 2010. If the first SAR Payment Date does not occur prior to
February 24, 2016, the fifth anniversary of the Grant Date, then the SARs shall
expire and be cancelled without any payment to Participant. If the first SAR
Payment Date occurs prior to February 24, 2016, the fifth anniversary of the
Grant Date, the second SAR Payment Date shall be the fifth anniversary of the
Grant Date.
     2. Payments.
     (a) On the first SAR Payment Date, the Company shall pay to Participant an
amount equal to the product of (i) 5,000, and (ii) the excess of the Fair Market
Value of one share of Common Stock on the first SAR Payment Date over $2.00,
(the “Exercise Price”). On the second SAR Payment Date, the Company shall pay to
Participant an amount equal to the product of (i) 5,000, and (ii) the excess of
the Fair Market Value of one share of Common Stock on the second SAR Payment
Date over the Fair Market Value of one share of Common Stock on the first SAR
Payment Date. If, as of the first SAR Payment Date, the Fair Market Value of one
share of Common Stock does not exceed the Exercise Price, then the Company shall
not make a payment to Participant on the first SAR Payment Date. If, as of the
second SAR Payment Date, the Fair Market Value of one share of Common Stock does
not exceed Fair Market Value of one share of Common Stock on the first SAR
Payment Date, then the Company shall not make a payment to Participant on the
second SAR Payment Date.
     (b) Payment upon Change in Control. On the effective date of a Change in
Control of the Company, the Company shall pay Participant the amount determined
under this section (b) in lieu of any payment or further payment described in
subsection (a). If the effective date of a Change in Control is prior to the
first SAR Payment Date, the Company shall pay Participant an amount equal to the
product of (i) 5,000, and (ii) the excess of the Fair Market Value of one share
of Common Stock on the effective date of the Change in Control over $2.00, (the
“Exercise Price”). If the effective date of a Change in Control is after the
first SAR Payment Date and prior to the second SAR Payment Date, the Company
shall pay

10



--------------------------------------------------------------------------------



 



Participant an amount equal to the product of (i) 5,000, and (ii) the excess of
the Fair Market Value of one share of Common Stock on the effective date of the
Change in Control over the Fair Market Value of one share of Common Stock on the
first SAR Payment Date. For purposes of this Agreement, the term “Change in
Control” shall mean means a change in the ownership or effective control of the
Company or Affiliate that employs Executive, or in the ownership of a
substantial portion of the assets of the Company or Affiliate that employs
Executive, as such change is defined in Section 409A of the Code and regulations
thereunder. The term “Affiliate” shall mean any corporation that is a member of
a controlled group of corporations, as defined in Code Section 414(b), of which
the Company is a member; each trade or business, whether or not incorporated,
under common control, as defined in Code Section 414(c), of or with the Company;
each member of an affiliated service group, as defined in Code Section 414(m),
of which the Company is a member; and any other entity that is considered
pursuant to Code Section 414(o) to be a member of a controlled group of
corporations of which the Company is a member.
     3. Term. The term of the SARs shall be five years after the Grant Date,
subject to earlier termination in the event of the Participant’s termination of
service as specified in Section 4 hereof.
     4. Termination. All SARs outstanding as of the date of the Participant’s
termination of service with the Company and its Affiliates for any reason, other
than death or the Participant’s retirement with the consent of the Board shall
expire immediately upon such termination of service and the Company shall make
no payment or further payment pursuant to this Agreement. In the event of
Participant’s retirement with the consent of the Board, payment to Participant
will occur at the time and in the amount otherwise provided for in Section 2 of
this Agreement. In the event of Participant’s death, the Company shall, within
30 days following the date of Participant’s death, pay to Participant’s
designated beneficiary or beneficiaries the amount specified in this Section 4,
rather than any payment or further payment under this Agreement. If the date of
Participant’s death is prior to the first SAR Payment Date, the Company shall
pay Participant’s beneficiary an amount equal to the product of (i) 5,000, and
(ii) the excess of the Fair Market Value of one share of Common Stock on the
effective date of Participant’s death over $2.00, (the “Exercise Price”). If the
date of Participant’s death is after the first SAR Payment Date and prior to the
second SAR Payment Date, the Company shall pay Participant beneficiary an amount
equal to the product of (i) 5,000, and (ii) the excess of the Fair Market Value
of one share of Common Stock on the date of Participant’s death over the Fair
Market Value of one share of Common Stock on the first SAR Payment Date. If
Participant fails to designate a beneficiary, the Company shall make such
payment to Participant’s estate.
     5. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any SARs granted under this Agreement.
     6. Restrictions on Transfer. No portion of the SARs or any of the
Participant’s rights under this Agreement may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, other than to the
Company as a result of forfeiture of the SARs as provided herein.
     7. Changes in Capitalization; Adjustments; Fractional Shares.
     (a) If there shall occur (i) any change in the capital structure of the
Company by reason of any stock split, reverse stock split, stock dividend,
subdivision, combination or reclassification of shares that may be issued under
this Agreement; (ii) any recapitalization, merger, consolidation, spin off,
reorganization, or any other corporate transaction or event in which the Common
Stock is exchanged for securities, cash or other property; or (iii) any
extraordinary stock dividend, then the number and/or kind of shares or other
property to be issued hereunder shall be appropriately adjusted to preserve the
economic benefits of this award of SARs in a manner determined by the Board in
its reasonable, good faith discretion and reasonably satisfactory to the
Participant.

11



--------------------------------------------------------------------------------



 



     8. Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
overnight courier service or United States mail, to the appropriate party at the
address set forth below (or such other address as the party shall from time to
time specify):
 
If to the Company, to:
 
Fentura Financial, Inc.
175 North Leroy Street
Fenton, MI 48430
 
If to the Participant, to:
     9. No Obligation to Continue Service. This Agreement is not an agreement of
employment or service. This Agreement does not guarantee that the Company or its
Affiliates will employ or retain, or to continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including, but not limited to, any period during which the SARs are outstanding,
nor does it modify in any respect the Company’s or any of its affiliate’s rights
to terminate or modify the Participant’s service or compensation at any time.
     10. Amendment; Waivers. No modification or waiver of any of the provisions
of this Agreement shall be effective unless in writing and signed by the party
against whom it is sought to be enforced. The failure of any party hereto at any
time to require performance by another party of any provision of this Agreement
shall not affect the right of such party to require performance of that
provision, and any waiver by any party of any breach of any provision of this
Agreement shall not be construed as a waiver of any continuing or succeeding
breach of such provision, a waiver of the provision itself, or a waiver of any
right under this Agreement.
     11. Code Section 409A. The SARs granted hereunder are intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the treasury regulations and other official guidance
promulgated thereunder and any construction of this Agreement shall be made in a
manner that is consistent with such requirements.
     12. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
     13. Severability. If any provision of this Agreement shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.
     14. Unfunded Arrangement. This Agreement is intended to constitute an
“unfunded” arrangement for incentive compensation. With respect to any payment
or issuance as to which the Participant has a fixed and vested interest but
which is not yet made to the Participant by the Company, nothing contained
herein shall give the Participant any right that is greater than the rights of a
general unsecured creditor of the Company.
     15. Governing Law; Arbitration. This Agreement shall be governed and
construed in accordance with the laws of the State of Michigan (regardless of
the law that might otherwise govern under applicable Michigan principles of
conflict of laws).

12



--------------------------------------------------------------------------------



 



     16. Costs and Expenses. The Company shall bear all costs and expenses
associated with administering this Agreement, including the costs and expenses
associated with issuing and registering on the Company’s books the obligations
relating to the SARs issued hereunder.
     17. Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this
Agreement, and shall not be employed in the construction of this Agreement.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one contract.
     19. Entire Agreement. This Agreement, together with the Fentura Financial,
Inc. 1996 Employee Stock Option Plan (the “Stock Option Plan”), contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements between the Company and the Participant with
respect to the subject matter hereof, whether written or oral. Any capitalized
terms in this Agreement that are not defined in this Agreement shall have the
meanings afforded to them by the Stock Option Plan.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.
FENTURA FINANCIAL, INC.
By :                                                            
Name:
Title: Chairman of the Board of Directors
PARTICIPANT
                                                            

13